Title: From James Madison to George Washington, 8 November 1786
From: Madison, James
To: Washington, George

Dear Sir
Richmd. Novr. 8th. 1786
I am just honoured with your favor of the 5th. inst. The intelligence from Genl. Knox is gloomy indeed, but is less so than the colours in which I had it thro’ another channel. If the lessons which it inculcates should not work the proper impressions on the American Public, it will be a proof that our case is desperate. Judging from the present temper and apparent views of our Assembly, I have some ground for leaning to the side of Hope. The vote against Paper money has been followed by two others of great importance. By one of them sundry petitions for applying a scale of depreciation to the Military Certificates was unanimously rejected. By the other the expediency of complying with the Recomm[end]ation from Annapolis in favor of a general revision of the federal System was unanimously agreed to. A bill for the purpose is now depending and in a form which attests the most federal spirit. As no opposition has been yet made and it is ready for the third reading, I expect it will soon be before the public. It has been thought advisable to give this subject a very solemn dress, and all the weight which could be derived from a single State. This idea will also be pursued in the selection of characters to represent Virga. in the federal Convention. You will infer our earnestness on this point from the liberty which will be used of placing your name at the head of them. How far this liberty may correspond with the ideas by which you ought to be governed will be best decided where it must ultimately be decided. In every event it will assist powerfully in marking the zeal of our Legislature, and its opinion of the magnitude of the occasion. Mr. Randolph has been elected successor to Mr. Henry. He had 79 votes. Col. Bland had 28. & R. H. Lee 22. The Delegation to Congress drops Col. H. Lee, a circumstance which gives much pain to those who attend to the mortification in which it must involve a man of sensibility. I am even yet to learn the ground of the extensive disapprobation which has shewn itself. I am Dear Sir most respectfully & Affecty Yr. Obedt & hble. Servt.
Js. Madison Jr.
